Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered April 6, 1983, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
*411Judgment affirmed.
The defendant contends that his plea of guilty should be vacated because the court failed to elicit a sufficient factual predicate for his plea. The defendant’s challenge to his plea has not been preserved for appellate review due to his failure to move to withdraw his plea (see, CPL 220.60 [3]) or to vacate the judgment pursuant to CPL 440.10 (see, People v Pellegrino, 60 NY2d 636). Nothing in this record persuades us that vacatur of the judgment is warranted in the interest of justice (cf. People v Pelchat, 62 NY2d 97, 108; People v Clairborne, 29 NY2d 950, 951). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.